NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10305

                Plaintiff-Appellee,             D.C. No.
                                                1:18-sw-00308-LJO-BAM-1
 v.

2015 CHEVROLET SILVERADO,                       MEMORANDUM*
VEHICLE ID NO. 3GCPCREC4FG173943,
CA, License Plate 68914H2,

                Defendant,

 v.

ANASTASIA PURNELL,

                Movant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O'Neill, District Judge, Presiding

                             Submitted May 6, 2020**


Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        Anastasia Purnell appeals pro se from the district court’s order denying her

motion under Federal Rule of Criminal Procedure 41(g) seeking return of a 2015

Chevrolet Silverado seized by the Bureau of Alcohol, Tobacco, Firearms and

Explosives. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        Because there are no criminal proceedings pending against Purnell, Rule 41

has no application here. See Ramsden v. United States, 2 F.3d 322, 324 (9th Cir.

1993). However, the district court had discretion to exercise equitable jurisdiction

over Purnell’s motion. See id. The court did not abuse its discretion by declining

to exercise such jurisdiction because Purnell failed to challenge the forfeiture under

18 U.S.C. § 983(e). See Okafor v. United States, 846 F.3d 337, 339 (9th Cir. 2017)

(§ 983(e) provides the remedy for setting aside a declaration of forfeiture);

Ramsden, 2 F.3d at 325 (listing factors that govern district court’s exercise of

equitable jurisdiction, including whether the movant has an adequate remedy at

law).

        The parties’ requests for judicial notice are granted.

        AFFIRMED.




                                            2                                   19-10305